Citation Nr: 0524426	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  99-03 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a lumbosacral strain prior to September 26, 2003.

2.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral strain since September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to August 
1998.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

The Board remanded the case in June 2000 for additional 
medical development.  After that development was 
accomplished, the Board remanded the case again in July 2003 
to assure full compliance with all notification and 
developmental actions required by 38 U.S.C.A. § 5102, 5103, 
and 5103A (West 2002).  As will be discussed below, VA has 
complied each of those provisions.  Therefore, the case is 
once again before the Board for review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's lumbosacral strain is manifested by 
moderate limitation of motion with pain, no neurological 
findings, no significant X-ray findings, and no evidence of 
ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a lumbosacral strain prior to September 26, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (2003).

2.  The criteria for a disability rating in excess of 40 
percent for a lumbosacral strain since September 26, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5292 5295 (2003), 4.71a, Diagnostic 
Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected lumbosacral strain.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in August 1998 and February 2004; a statement of the case 
(SOC) issued in December 1998, supplemental statements of the 
case (SSOCs) issued in December 1999, October 2002, December 
2002, February 2004, and March 2005; as well as an April 2002 
letter by the RO and an August 2003 letter by the Appeals 
Management Center (AMC).  As a whole, these documents satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims, including the newly 
revised criteria for evaluating disabilities of the spine.  
In addition, the letters by the RO and the AMC provided the 
veteran with information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The AMC informed the veteran of 
the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  In addition, the veteran's 
lumbosacral spine was examined for VA compensation purposes 
in November 1998, December 1999, July 2002, and August 2002.  
These examination reports appear adequate for rating 
purposes.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The record shows that the veteran was treated in service for 
low back pain after moving furniture.  In July 1998, the 
veteran filed a claim of entitlement to service connection 
for a low back disability.  In an August 1998 rating 
decision, the RO granted service connection and assigned a 10 
percent disability rating for chronic musculoskeletal low 
back pain, effective August 1998.  This appeal ensued after 
the veteran disagreed with that evaluation.  Therefore, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In an SOC issued in December 1998, the RO granted an 
increased disability rating to 20 percent for the veteran's 
chronic musculoskeletal low back pain, effective August 1998.  
The RO eventually recharacterized this disability as a 
lumbosacral strain.  In a February 2004 rating decision, the 
RO assigned a 40 percent disability rating for the veteran's 
lumbosacral strain, effective September 26, 2003.  

Therefore, two issues must be adjudicated by the Board: (1) 
entitlement to a disability rating in excess of 20 percent 
for a lumbosacral strain prior to September 26, 2003; and (2) 
entitlement to a disability rating in excess of 40 percent 
for a lumbosacral strain since September 26, 2003.



A.  Factual Background

The veteran's lumbosacral spine was initially examined by VA 
in November 1998.  At that time, the veteran reported pain in 
the lower middle area of his back, which occasionally 
traveled up the center of his spine to his shoulders.  He 
stated that he was not on any medication and that he had 
stopped taking Motrin because it did not help relieve the 
pain.  He indicated that he could not work and that his last 
job involved a lot of lifting and driving.  He explained that 
he could not lift anything because of back pain.  

On physical examination, range of motion of the lumbar spine 
revealed flexion to 30 degrees, extension to 15 degrees, 
right lateral flexion to 25 degrees, left lateral flexion to 
10 degrees, and right and left rotation to 40 degrees.  
Marked spasms were present in his lumbar area in the extensor 
longus muscles.  However, the musculature of the back was not 
atrophic and was otherwise normal.  No postural or 
neurological abnormalities were present.  Strength was within 
normal limits throughout.  Straight leg raising was positive 
on the left at 75 degrees and positive on the right at 60 
degrees.  Radiological studies of the lumbosacral spine were 
within normal limits. 

A January 1999 VA outpatient treatment record noted that the 
veteran's lumbosacral spine demonstrated slight restriction 
of full flexion; however, all other tests of the back and 
lower extremities were within normal limits.  The diagnostic 
impression was low back pain without evidence of root 
irritation or compression.  A March 1999 VA outpatient 
treatment record also noted that the veteran had low back 
pain without evidence of root irritation or compression. 

The veteran was evaluated by VA in July 1999 for pain in his 
shoulder, right knee, and lower pack.  It was noted that he 
worked as a driver.  The veteran reported a dull, achy pain 
in his back, which he rated at level 8 on a pain scale from 1 
to 10, and tightness when standing for prolonged periods.  A 
physical examination revealed full maneuvers in all joints, 
without restriction or pain.  No neurological deficits were 
noted.  The diagnostic assessment was musculoskeletal pain.  

A September 1999 VA outpatient treatment record noted the 
veteran's complaints of low back pain and numbness in this 
big toe.  However, the clinician found no objective 
neurological findings to account for the veteran's 
complaints.  

In November 1999, the veteran testified at a personal hearing 
held before a hearing officer at the RO concerning the 
severity of his lumbosacral strain.  The veteran testified 
that he suffered from daily low back pain which made it 
difficult to perform simple activities such as lifting a 
gallon of milk from the refrigerator.  He stated that he quit 
his job in September 1999 as a crane operator after only 
three weeks, but added that pain in his knees and shoulder 
also interfered with his ability to work.  He explained that 
pain occasionally traveled down his legs but mostly traveled 
up his spine to his neck. 

A February 2000 VA outpatient treatment record noted that the 
veteran's back pain had improved since he started wearing a 
corset in January 2000.  However, he rated his pain at level 
8/10.  On physical examination, the veteran denied radiating 
pain.  Tenderness was present on palpation at the L4-S1 
paraspinal muscles.  Sensation was intact, and deep tendon 
reflexes were 2+ and symmetrical in both lower extremities.  
When seen in July 2000, the veteran rated his pain at level 
7/10.  No neurological findings were reported.  The 
diagnostic assessment was chronic low back pain, which had 
improved after job modification.  

In an August 2000 letter from the U.S. Postal Service, it was 
noted that the veteran was tentatively found to be medically 
unable to performed the duties of a mail handler at the 
Memphis Processing and Distributing Center.  It was noted 
that the veteran would be medically qualified to perform the 
essential functions of the position only if limitations and 
restrictions could be established.  His limitations included 
no frequent lifting over 40 pounds; rare lifting up to 70 
pounds; no standing or walking over 50 minutes per hour, 
especially while handling over 25 pounds; no protracted hours 
of heavy manual labor; and no frequent repetitive bending, 
twisting, pushing/pulling, climbing, squatting, or kneeling, 
especially while handling over 25 pounds. 

At a VA examination in December 1999, the veteran told the 
examiner that he was not working and had been let go because 
of his inability to perform the tasks required.  He stated 
that pain was predominately located in the lower lumbar and 
sacral area.  He reported that pain increased with standing, 
walking, and lying down.  He indicated that he could walk 
less than 200 yards and lift less than 10 pounds without 
pain.  It was noted that pain was not radicular in nature, 
although he later reported numbness and tingling in his lower 
extremities.  He denied bowel or bladder changes.  He did not 
know of any relieving factors, but reported that medicine and 
a back brace had helped in the past.  He denied 
constitutional symptoms.  

On physical examination, minimal tenderness of the lumbar 
spine was present with palpation.  Range-of-motion testing of 
the lumbosacral spine showed flexion to 45 degrees with pain 
present at 30 degrees, extension to 30 degrees without pain, 
and lateral bending to 25 degrees with pain.  Straight leg 
raising caused back pain in both the seated and supine 
positions.  Motor strength was 5/5 throughout, distal pulses 
were 2+, reflexes were symmetric, and sensation was equal to 
light touch in all regions.  Clonus and Babinski testing were 
negative.  X-rays of the lumbar spine showed normal alignment 
with essentially no degenerative changes.  

The examiner's diagnostic assessment was chronic lumbosacral 
strain.  The examiner noted that there was no doubt that the 
veteran had subjective complaints of lumbosacral pain, but 
that he found no bony or neurological reason for his 
complaints.  The examiner therefore determined that it was 
most likely soft tissue, such as muscular or ligamentous, 
which was unappreciated by this examination.  It was further 
noted that the veteran's limitations included walking less 
than 200 yards, lifting less than 10 pounds, and sitting less 
than one hour. 

The veteran was treated for various problems at White River 
Rural Health Center from 1999 to 2002.  Of particular 
relevance, the veteran was seen in February 2001 for a two 
week history of low back pain.  When seen in March 2001, the 
veteran reported sharp pain in his back since the night 
before.  It was also noted that the veteran had complained of 
low back pain following a motor vehicle accident 10 days 
prior.  In April 2001, the veteran reported that his pain had 
improved.  Objectively, neither spasms nor tenderness were 
present.  A March 2001 radiology report from Cross Ridge 
Community Hospital revealed no objective findings concerning 
the veteran's lumbosacral spine.  When seen in September 
2002, it was noted that the veteran had been seen by VA the 
day before for pain in his back and knees.  A physical 
examination revealed tenderness at the lower lumbar area.  
However, no point tenderness was present.  Straight leg 
raising was negative.  The diagnostic assessment was back 
pain. 

Pursuant to the Board's June 2000 remand, the veteran was 
afforded orthopedic and neurological examinations by VA.  At 
his orthopedic examination in July 2002, the examiner 
reviewed the veteran's claims file.  During the interview, 
the veteran reported chronic pain, which was bothered by 
prolonged standing and walking as well as bending and 
lifting-type activities.  He indicated that he was employed 
as a fork-lift driver, which also aggravated his back 
condition.  The examiner noted that he did not see any 
history of definite radicular pain.  Although the veteran 
complained of an aching pain in his legs, the examiner 
pointed out that service connection had been established for 
bursitis of the knees.  With respect to tingling and numbness 
in his lower extremities, the veteran reported that this 
usually occurred around the left foot and ankle "on and 
off," but "not much."

On physical examination, the veteran was able to stand erect 
and walk with a normal gait without spasms.  Tenderness of 
the lumbosacral spine was present with palpation.  His 
lumbosacral spine demonstrated 40 degrees of flexion, with 
pain from 20 to 40 degrees.  It was also noted that he held 
the back somewhat rigidly during flexion, with limited inter-
segmental motion noted.  He demonstrated 30 degrees of 
extension, with pain at extremes of motion, and 30 degrees of 
right and left lateral bending, with mild pain on extremes of 
motion.  A neurological examination of the lower extremities 
revealed no focal strength deficits.  He was able to squat 
and rise again, and could walk on his heels and toes.  
Reflexes and sensation were intact in both lower extremities.  
X-rays of the lumbar spine were unremarkable.  

The examiner continued the diagnosis of chronic lumbar 
strain.  The examiner noted that pain was present on motion, 
which could further limit functional ability during flare-ups 
or with increased use.  However, the examiner noted that it 
was not feasible to attempt to express these limitations in 
terms of additional limitation of motion, as these matters 
could not be determined with any degree of medical certainty.  
The examiner found no evidence of any weakened movement, 
excess fatigability, incoordination, or measurable muscle 
atrophy.  The examiner reiterated that, according to his 
history, the veteran experienced pain most of the day, which 
was exacerbated by extended periods of weight bearing as well 
as increased levels of physical activities such as bending 
and lifting. 

At his neurological examination in August 2002, the veteran 
reported that he had not missed any work at his current job 
as a forklift operator because of back pain.  He reported 
that he had taken muscle relaxers in the past but had stopped 
because they made him too sleepy to work.  A physical 
examination revealed that he walked with a normal gait.  
Normal muscle bulk was present in both upper and lower 
extremities.  His lumbosacral spine demonstrated decreased 
forward flexion because of muscle spasms in his lumbar area, 
although this was not measured in degrees.  He also had very 
tight paravertebral muscles to palpation.  Straight leg 
raising was negative.  He denied radicular pain in his lower 
extremities.  He was able to rise up out of his chair without 
difficulty to a standing position.  He was also able to walk 
on the balls of his feet and then rock back on his heels and 
walk.  Deep tendon reflexes were 2+ in his patellar and 
Achilles tendons bilaterally.  Sensory examination was intact 
in all extremities to pinprick, vibration, and light touch.  
Based on these findings, the examiner concluded that the 
veteran had no signs of neurologic dysfunction.  The examiner 
also suggested no further neurological workup.  

The veteran also received chiropractic treatment for back 
pain at the Crittenden County Chiropractic Clinic from in 
February to March of 2004.  These records essentially show 
that the veteran complained of a sharp, burning pain across 
his lower back, which radiated up the middle of his spine.  
It was noted that the pain was constant and getting 
progressively worse.  The pain was also aggravated by bending 
and lifting.  His lumbar spine demonstrated decreased range 
of motion in all directions, although this was not documented 
in degrees.  Spasms were present from the T-12 to S-1 levels.  
Both patella and Achilles reflexes were normal.  The 
diagnosis was "nonallopathic lesion of the lumbar region, 
NEC."  It was noted that the veteran had been medically 
excused from work from February 18 to February 21, 2003, and 
from February 23 to March 11, 2004.  

B.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  When the 
evidence is in relative equipoise, the veteran is accorded 
the benefit of the doubt.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 56 (1990).

The veteran's lumbosacral strain has been evaluated under 
Diagnostic Code (DC) 5295.  Under this diagnostic code, a 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295

The Board will also consider DC 5292, which provides a 10 
percent evaluation for slight limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion of the lumbar spine, and a 40 percent evaluation 
for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292.  

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  See 38 U.S.C.A.   § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00; 
38 U.S.C.A. § 5110(g) (West 2002).  

1.  September 2002 Amendment

The first amendment pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2004).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

2.  August 2003 Amendment

VA also amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a).  The revised rating criteria became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Although the latest amendment purported to make only 
editorial, not substantive changes to the criteria for 
evaluating intervertebral disc syndrome that became effective 
in 2002, the notes defining incapacitating episode and 
chronic orthopedic and neurologic manifestations were 
initially apparently deleted.  They have since been re-
inserted into the rating schedule somewhat revised.  

In this regard, according to the General Rating Formula for 
Diseases and Injuries of the Spine, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, were still to be separately 
rated under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71(a) Note (1) preceding Diagnostic Codes 5235-5242; see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2), as 
amended by 67 Fed. Reg. 54345-54349 (August 22, 2002).  
Further, Note (1) to Diagnostic Code 5243 (formerly 
Diagnostic Code 5293) now reads that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  Note (2) now provides that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (2).  

Consequently, the revised criteria effective September 2002 
and September 2003 provide that, in addition to evaluating 
disc disease based on incapacitating episodes, disc disease 
may also be evaluated by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, with evaluations for all disabilities, and 
assigning whichever method results in the higher evaluation.  

As to the General Rating Formula for Diseases and Injuries of 
the Spine, the new regulations provide the following rating 
criteria: A 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  38 C.F.R. § 4.71 (2004).

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also provide the following 
Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In addition to applicable schedular criteria, VA is required 
to consider whether an increased evaluation could be assigned 
on the basis of functional loss due to pain and/or weakness, 
to the extent that any such symptoms are supported by 
adequate pathology.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  
Regulation 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Regulation 4.45 
states that to determine the factors causing disability of 
the joints inquiry must be directed toward, inter alia, 
"[p]ain on movement".  38 C.F.R. § 4.45(f).  Thus, pain on 
use is as important in rating a low back disability as is 
limitation of motion, since "functional loss caused by either 
factor should be compensated at the same rate.  

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 20 percent for the veteran's 
lumbosacral strain prior to September 26, 2003, and against a 
disability rating in excess of 40 percent for his lumbosacral 
strain since September 26, 2003.  

1.  Prior to September 26, 2003.

The Board finds that the preponderance of the evidence is 
against a disability rating in excess of 20 percent for the 
veteran's lumbosacral strain for the entire period prior to 
September 26, 2003.  The veteran's lumbosacral spine does not 
meet the criteria for a 40 percent disability rating under DC 
5295, which requires a showing of severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295. 

In this regard, the veteran's lumbosacral spine demonstrated 
forward flexion to 30 degrees in November 1998, 45 degrees of 
forward flexion in December 1999, and 40 degrees of forward 
flexion in July 2002, none of which is analogous to marked 
limitation of forward bending.  In addition, X-rays of the 
lumbosacral spine performed in December 1999, March 2001, and 
July 2002 revealed no evidence of any osteoarthritic changes, 
including narrowing or irregularity of the joint spaces.  In 
fact, X-rays were essentially normal.  The record also makes 
no reference to a positive Goldthwait's sign.  Thus, the 
veteran's lumbosacral strain does not meet the criteria for a 
40 percent disability rating under DC 5295.  

The Board also finds that the veteran's overall limitation of 
motion of his lumbosacral spine prior to September 26, 2003, 
has been no more than moderate under DC 5292.  Range-of-
motion testing in November 1998 showed 30 degrees of flexion, 
15 degrees of extension, 25 degrees of right lateral flexion, 
10 degrees of left lateral flexion, and 40 degrees of right 
and left rotation; while range-of-motion testing in December 
1999 showed 45 degrees of flexion, 30 degrees of extension, 
and 25 degrees of lateral bending.  When examined in July 
2002, the veteran's lumbosacral spine exhibited 40 degrees of 
flexion, 30 degrees of extension, and 30 degrees of right and 
left lateral bending.  As a whole, these findings show no 
more than moderate limitation of motion under DC 5292, for 
which a 20 percent rating is warranted.  Hence, there is no 
basis for assigning a disability rating in excess of 20 
percent for the veteran's lumbosacral strain under DC 5292 
for the entire period prior to September 26, 2003.

The Board also finds that an evaluation in excess of 20 
percent is not warranted on the basis of functional loss due 
to pain or weakness.  38 C.F.R. §§ 4.40, 4.45 and 4.59.  The 
veteran reported that his lumbosacral spine was manifested by 
constant pain, which he rated at level 8/10 on several 
occasions.  However, the record does not reflect additional 
functional impairment due to pain to the degree that would 
warrant a disability rating in excess of 20 percent prior to 
September 26, 2003.  

In this regard, it was noted at his December 1999 VA 
examination that the veteran experienced pain at 30 degrees 
of flexion as well as with lateral bending; however, no pain 
was noted with extension.  The examiner explained that there 
was no doubt that the veteran had subjective complaints of 
lumbosacral pain.  Although he found no bony or neurological 
reason for his complaints, he did determine that the 
veteran's complaints were most likely due to a soft tissue 
disability, such as muscular or ligamentous.  A VA examiner 
in July 2002 also noted that the veteran's lumbosacral spine 
exhibited pain from 20 to 40 degrees of flexion as well as at 
extremes of motion with extension and lateral bending.  
However, he found no evidence of any weakened movement, 
excess fatigability, incoordination, or measurable muscle 
atrophy.  The record also revealed full strength of 5/5 in 
the veteran's lumbosacral spine during the entire period at 
issue.  In light of these findings, a disability rating 
higher than 20 percent is not warranted under 38 C.F.R. 
§§ 4.40 and 4.45 prior to September 26, 2003.

The Board also finds that a disability rating in excess of 20 
percent is not warranted under DC 5293, for intervertebral 
disc syndrome, prior to September 26, 2003.  Under DC 5293, a 
40 percent evaluation is assigned where evidence shows severe 
intervertebral disc syndrome, featuring recurring attacks 
with intermittent relief; while a 60 percent evaluation is 
provided where the condition is pronounced.  See 38 C.F.R. § 
4.71a, DC 5293 (2004).  In this case, however, there has been 
no X-ray evidence of disc disease, as medical professionals 
have found no neurological pathology related to the veteran's 
lumbosacral strain.  Thus, DC 5293 is not applicable to the 
veteran's lumbosacral strain.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability rating in excess of 20 percent for his lumbosacral 
strain for the period prior to September 26, 2003.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  

2.  Since September 26, 2003

Applying the old criteria to the facts of this case for the 
period from September 26, 2003, the Board finds that an 
evaluation in excess of 40 percent is not in order.  In this 
regard, the evidence, as outlined above, does not show 
pronounced intervertebral disc syndrome (Diagnostic Code 
5293) or unfavorable ankylosis of the lumbar spine 
(Diagnostic Code 5289) associated with the veteran's service-
connected disability.  See 38 C.F.R. § 4.71a (2002).  

Applying the newly revised criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 40 percent for 
the veteran's lumbosacral strain since September 26, 2003.  
Turning to the first amendment, the Board has previously 
explained that the veteran's service-connected lumbosacral 
strain is not manifested by intervertebral disc syndrome.  
Thus, the Board need not consider whether a higher disability 
rating is warranted under the revised rating criteria 
concerning intervertebral disc syndrome. 

The Board also finds that the General Rating Formula for 
Diseases and Injuries of the Spine do not warrant a 
disability rating in excess of 40 percent for the veteran's 
lumbosacral strain.  As noted above, a disability rating 
greater than 40 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine.  In this case, however, the 
evidence does not show that the veteran's thoracolumbar spine 
is ankylosed.  As previously discussed, the veteran was able 
to move his thoracolumbar spine at every VA examination, 
albeit with some limitation of motion, with no evidence of 
ankylosis. 

As for separately evaluating and combining the orthopedic and 
neurologic manifestations of the veteran's lumbosacral 
strain, as noted above, the orthopedic manifestations of the 
veteran's lumbosacral strain equate to only moderate 
limitation of motion, or 20 percent under the old rating 
schedule, even after considering the veteran's complaints of 
pain.  This disability also equates to a 40 percent 
disability rating under the new General Rating Formula for 
Disease and Injuries of the Spine, as no neurological 
pathology has been shown.  In this regard, VA examiners in 
November 1998, December 1999, July 2002, and August 2002 
found no neurological findings.  The Board places significant 
probative value on the August 2002 VA neurological 
examination report which noted that the veteran had no signs 
of neurological dysfunction.  As such, a combined disability 
rating in excess of 40 percent would not be available since 
no neurological symptoms are service connected which might 
warrant a separate rating.  

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the veteran's lumbosacral strain prior to 
September 26, 2003, and against a disability rating in excess 
of 40 percent for this disability since September 26, 2003.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application, 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990), and the appeal is denied.  

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the evidence does not show that the veteran's 
lumbosacral strain has caused marked interference with 
employment or has required hospitalizations.  The veteran 
indicated at his November 1998 VA examination that he could 
not work.  He also testified in November 1999 that he quit 
his job as a crane operative after only three weeks because 
of orthopedic problems involving his back, shoulder, and 
knees.  The Board also notes that the U.S. Postal Service 
indicated in an August 2000 letter that the veteran was 
tentatively found to be medically unable to perform the 
duties of a mail handler; however, the letter failed to 
specify which disabilities restricted the veteran's ability 
to work in that capacity.  

The Board further notes that the veteran told a VA examiner 
in July 2002 that he had not missed any work at his current 
job as a forklift operator because of back pain.  Moreover, a 
chiropractic treatment report noted that the veteran was 
medically excused from work from February 18 to February 21, 
2003, and from February 23 to March 11, 2004.  Thus, although 
the record indicates that the veteran's lumbosacral strain 
impacts his ability to work, such impairment has already been 
contemplated by the applicable schedular criteria and does 
not constitute marked interference with employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for a lumbosacral strain prior to September 26, 
2003, is denied.

The claim of entitlement to a disability rating in excess of 
40 percent for a lumbosacral strain since September 26, 2003, 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


